                                                                                                              Form:nthrgBK

                                   UNITED STATES BANKRUPTCY COURT
                                         Eastern District of Michigan
                                            211 West Fort Street
                                              Detroit, MI 48226


                                               Case No.: 19−53984−tjt
                                                    Chapter: 13
                                              Judge: Thomas J. Tucker
In Re: (NAME OF DEBTOR(S))
   Keli Anthony− Kauleinamoku Alo
   aka Keli Anthony Alo, aka Keli
   Kaonohiokala Alo
   4842 Linwood St.
   West Bloomfield, MI 48324
Social Security No.:
   xxx−xx−5918
Employer's Tax I.D. No.:


                                              NOTICE OF HEARING

PLEASE TAKE NOTICE that the HEARING to consider and act upon the following:

26 − Motion for Relief from Stay, Co−Debtor Stay and Entry of Order Waiving the Provision of FRBP 4001(a)(3),
Re: 2015 HONDA CRV − VIN 5J6RM4H56FL035968 Fee Amount $188 Filed by Creditor American Honda
Finance Corp. (Attachments: # 1 Exhibit A − Order # 2 Exhibit B − Contract # 3 Exhibit C − Title # 4 Exhibit D −
NADA # 5 Exhibit E − Notice of Motion # 6 Exhibit F − Proof of Service) (Simons, Molly)

will be held on: 9/2/21 at 11:00 AM at Courtroom 1925, 211 West Fort St., Detroit, MI 48226

Note: effective beginning March 16, 2020, Judge Tucker is conducting all Chapter 13 contested hearings by
telephone. At least five minutes before the scheduled time for such a hearing, which normally is at 1:30 p.m., counsel
and parties should call (888) 684− 8852 and use Access Code 2388650. Counsel and parties should place their phone
on mute and wait until their case is called before unmuting their phone and participating. (This procedure does not
apply to Chapter 13 status conferences with the Chapter 13 Trustee. See any applicable notices by the Chapter 13
Trustee for information about status conferences.)

Dated: 8/20/21
                                                                   BY THE COURT

                                                                   Todd M. Stickle, Clerk of Court
                                                                   U.S. Bankruptcy Court




         19-53984-tjt      Doc 30      Filed 08/20/21      Entered 08/20/21 09:21:50          Page 1 of 1
